Filed 4/30/14 P. v. Cook CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140510
v.
EVANS R. COOK,                                                       (Humboldt County
                                                                     Super. Ct. No. CR1300946)
         Defendant and Appellant.


                                              I. INTRODUCTION
         In August 2013, appellant entered a plea of guilty to attempted second degree
murder and admitted two charged special allegations as part of an agreement intended to
secure—and which did secure—a state prison term of 20 years. Pursuant to People v.
Wende (1979) 25 Cal.3d 436, he appeals from the sentence imposed or other matters
occurring after the plea which do not affect the validity of the plea. We find no issues
deserving of further briefing regarding either the sentence imposed or any other matters
occurring after the entry of appellant’s guilty plea and hence affirm the judgment,
including the sentence imposed.
                     II. FACTUAL AND PROCEDURAL BACKGROUND
         Starting in 2007, appellant and his sister, Teresa, lived in adjacent properties in
Petrolia, Humboldt County. Living with the sister was the victim in this case, Charles
Hower. There was, and apparently had been for some time, tension between appellant
and Hower because, in 2008, Hower’s son had died in “an alcohol related automobile
collision after he left” appellant’s residence. Additionally, appellant’s sister and Hower


                                                             1
were, at the time of the offense to be described, apparently attempting to evict appellant
from his residence.
       In the early afternoon of February 23, 2013,1 Hower went out of his residential
area to feed his horses, and then drove away from the barn housing them. As he did so,
appellant appeared on the roadway near Hower’s residence and began shooting at Hower
with a 30/30 caliber rifle from approximately 50 feet away. Appellant admitted to firing
three shots at Hower, one of which resulted in a wound to Hower’s chest and another
resulted in severing the little finger of his left hand. Other evidence, however, suggested
he fired five rifle shots at Hower. Appellant told one of the investigators that “he had
wanted the victim dead.” (Id., 176.)
       On March 21, an information was filed charging appellant with attempted murder
in the first degree, along with a special allegation of intentional discharge of a firearm
causing great bodily injury. (Pen. Code, §§ 187, subd. (a); 664; 12022.53, subd. (d).)
       On August 7, appellant entered a conditional plea of guilty to attempted second
degree murder and admitted the amended special allegation charged under Penal Code
section 12022.53, subdivision (b), plus another special allegation under Penal Code
section 12022.7, subdivision (a) (causing great bodily injury). This conditional plea was
entered for a “stipulated term of 20 years in state prison,” calculated as a midterm of
seven years for attempted murder, three years for the bodily injury enhancements and 10
years for the firearm use enhancement.
       On September 27, victim Hower wrote a letter to the trial court urging that
appellant “should have to pay for this for the rest of his life,” i.e., the time he, Hower,
would be suffering from the injuries he incurred in the shooting. In response, a statement
in mitigation was filed on behalf of appellant urging the court to accept the stipulated
term of imprisonment rather than extending that term as Hower had urged.
       On October 30, the trial court sentenced appellant to the stipulated 20 years in
state prison. He received a total of 287 days of conduct and custody credits.


       1
           All subsequent dates noted are in 2013.

                                               2
       On December 13, a notice of appeal was filed by appellant regarding the sentence
imposed or other matters occurring after the entry of his plea. Appellant did not request
the issuance of a certificate of probable cause.
                                      III. DISCUSSION
       Where, as here, an appellant has pled guilty or no contest to an offense, the scope
of reviewable issues is restricted to matters based on constitutional, jurisdictional, or
other grounds going to the legality of the proceedings leading to the plea; guilt or
innocence is not included. (People v. DeVaughn (1977) 18 Cal.3d 889, 895-896)
       In his brief to this court (see id. pp. 5-6), appellant submitted the “following items
‘in the record that might arguably support the appeal.’ (Anders v. California [(1967) 386
U.S. 738,] 744.): [¶] 1. During his probation interview appellant stated that he did not
know if the 20 year prison term to which he had agreed was fair and hoped that his
sentence would be reduced to 10 years. Was the sentence properly imposed in
accordance with the plea bargain? [¶] 2. And, if appellant’s concern that the sentence
should be reduced below the stipulated term was waived due to failure to object or
otherwise bring appellant’s request to the sentencing court’s attention, did appellant
receive ineffective assistance of counsel for failure to object, and is there a reasonable
possibility of a more favorable result had an objection been made? (Strickland v.
Washington (1984) 466 U.S. 668.)”
       We have no difficulty in concluding that neither of these issues is deserving of
further briefing.
       First of all, in the trial court appellant’s counsel wrote that “[t]he 20 year
resolution is a fair and just resolution of this case. . . . [¶] Mr. Cook is asking the court to
uphold the joint recommendation of 20 years. It is a serious sentence that is appropriate
to the serious nature of Mr. Cook’s actions. . . . [¶] Because of these mitigating factors we
are asking the court to sentence Mr. Cook to 20 years in state prison rather than
withdrawing the plea and seeking a greater sentence as suggested by Mr. Hower’s
statement.” That counsel made essentially the same point in his verbal statement to the
trial court at the time of appellant’s sentencing.


                                                3
       The prosecutor promptly agreed with this statement; she replied: “It is in part by
grace of the victim that the People agreed to the 20-year stipulated sentence. They were
supportive of that disposition. They understood that Mr. Cook was facing a life sentence.
They understood that Mr. Cook, I believe, was facing 40-to-life, I think. Certainly life
sentence. So they understand that. So when the People conveyed the offer to the
defense, it was with a lot of consideration for the victim and what they went through.”
       Appellant’s statement that “he hopes his sentence can be reduced to 10 years” was
explained by the following sentence in the probation officer’s report thusly: “He
explained that the men in his family generally die around age 60, and he is concerned that
he is going to die while imprisoned.” (Appellant was 53 at the time of his plea.)
       The probation officer assigned to the case concluded that: “Considering the
damage defendant has inflicted upon the victim and the potential risk he poses to the
community, the prison term stipulated by defendant’s conditional plea is appropriate and
such is recommended.”
       The admonitions given appellant at the time he entered his plea fully conformed
with the requirements of Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1
Cal.3d 122, and his waiver was knowing and voluntary.
       The sentence imposed was clearly consistent with the plea bargain, and what that
sentence was going to be was clearly understood by both appellant and his counsel at the
hearing at which he entered his plea and the later sentencing hearing.
       The record provides a factual basis for the plea and the sentence imposed is
authorized by law.
       Appellant was at all times represented by competent counsel who protected his
rights and interests. Based on this record, there clearly was and is no possible ineffective
assistance of counsel regarding the sentence imposed on appellant. Nor, especially
considering the record quoted above, was there “a reasonable possibility of a more
favorable result had an objection been made.”
       The sentence imposed is authorized by law.



                                             4
                                  IV. DISPOSITION
      Our independent review having revealed no arguable issues that require further
briefing, the judgment of conviction, which includes the sentence imposed, is affirmed.




                                                _________________________
                                                Haerle, J.


We concur:


_________________________
Kline, P.J.


_________________________
Richman, J.




                                            5